Order and judgment (one paper), of Supreme Court, New York County, entered December 9, 1975, unanimously modified, on the law, to the extent of striking the penultimate paragraph thereof and inserting, instead, a declaration that the absence of rules and regulations of the parking violations bureau from the most recent cumulative compilation of the rules and regulations of New York City agencies has not deprived plaintiff of due process of law. Except as so modified, said order and judgment (one paper) is affirmed for the reasons stated by Special Term, without costs or disbursements. Plaintiff alleged that section 235 of the Vehicle and Traffic Law violates section 16 of article III of the New York State Constitution and that he was denied due process because the rules and regulations of the parking violations bureau, a copy of which he had, do not appear in the most recent edition (1967) of the cumulative Compilation of Rules and Regulations of New York City Agencies compiled by the Corporation Counsel of the City of New York. After properly declaring that the statute does not violate the Constitution, Special Term dismissed the supplemental complaint. Since plaintiff sought a declaratory judgment, the dismissal of his complaint was error even though he was not entitled to both declarations sought. (Lanza v Wagner, 11 NY2d 317, 334.) Concur—Markewich, J. P., Murphy, Lupiano, Birns and Capozzoli, JJ.